Title: To James Madison from William Bentley, 17 September 1814
From: Bentley, William
To: Madison, James


        
          
            Sir,
            Salem Mass. USA. September 17, 1814
          
          Forgive me. My Ancestor came to America in 1711. He was a young Officer under the Duke of Malborough in Flanders, & was sent by Queen Anne to Canada. He was left by the pilots on Onticossa. His only child, my Grand father, intended for the Navy, fought under General Pepperell, in Canada, in 1745. My father was with Wolfe in 1759, in the year of my birth, & is now living at 90 years. My Brother John, named after Adm. B. who was here in 1745, is now a Sergeant in the 21 Regiment. He was a Volunteer from Maine, zealous, sincere, with a child in his house named Madison, & another named Galatin. May I not ask that this letter may assist him to a commission of Ensign. A warm, unshaken, sincere friend of Mr Madison, your devoted Servant,
          
            William Bentley.
          
        
        
          John was in the battle of Chipewa & Bridgewater, & slightly wounded. The whole race of one heart & mind.
        
      